Title: From Thomas Jefferson to Thomas Bolling Robertson, 17 August 1807
From: Jefferson, Thomas
To: Robertson, Thomas Bolling


                        
                            Sir
                            
                            Monticello Aug. 17. 07.
                        
                        In looking over the characters which I would have wished to select for the Secretaryship of New Orleans, you
                            had often occurred to me, but the doubt that you would not quit a profession which you follow with so much respectability
                            had discouraged me from proposing it to you. an opportunity occurring however of doing it through mr Page, I now learn
                            with great pleasure that you will accept the commission. it is therefore inclosed to you. with respect to the time of your
                            going, I feel it a duty to say that from all the information I have recieved, a stranger to the climate should not arrive
                            there till the middle or last of October. I believe it therefore to be for the public interest to inform you that, out of
                            regard to your health, I shall be contented if you be not there till that time. a longer absence would occasion suffering
                            to the public interest, as the presence of the Secretary is even now much needed. with respect to the commencement of the
                            salary, I cannot speak with certainty, but believe it is not till your arrival there & qualification. I think it has been
                            permitted to advance a quarter’s salary on going: but of these two points the Secretary of the Treasury can better inform
                            you, as also how you may draw your salary when there. mr Graham, the former Secretary, now in Richmond, can probably give
                            you much useful information as to the place, & particularly as to the virulent faction which has set itself in
                            opposition to the government there. I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    